EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with William Daley (Registration No. 52,471) on March 08, 2021. 

The claims had been amended as following:
1.	(Currently Amended) A method, comprising:
providing a mobile device, having a call function;
providing a computer system;
directly docking the mobile device to the computer system through a docking port of the mobile device, the docking port providing power to the mobile device from the computer system and communications between the mobile device and the computer system;
forming, in response to the docking of the mobile device and the computer system, a unified system by moving an interface window displayed on the mobile device interface to a computer system display device, the unified system comprising the mobile device and the computer system functioning in concert as a single system, and the interface window displayed on the computer system display device moves back onto the mobile device interface in response to undocking of the mobile device and the computer system;
generating a unified desktop for the unified system to be displayed on the computer system display device, wherein the unified desktop includes at least a first user interface associated with the mobile device and a second user interface associated with the computer system, and wherein the unified desktop emulates a personal computer environment;
while docked, receiving a first user interface input in a triad control area, wherein the triad control includes a first two or more user-selectable icons that provide functionality associated with either the mobile device or the computer system, wherein the triad control area provides access to the call function of the mobile device, and wherein the triad control area is displayed at an edge of the unified desktop that is separate from the first user interface and the second user interface; 
in response to the first user interface input, providing a triad control;
receiving a second user interface input on a user-selectable icon in the triad control, wherein the user-selectable icon is associated with an application launcher; and
in response to the second user interface input, providing an application launcher user interface, wherein the application launcher user interface includes a second two or more user-selectable icons that launch applications associated with both of the mobile device and the computer system, wherein the second two or more user-selectable icons includes a first group of icons and a second group of icons, wherein the first group of icons is associated with the mobile device, wherein the second group of icons is associated with the computer system, and wherein the first group of icons and the 
wherein the application launcher user interface includes a search function, wherein the search function includes a search user interface that accepts input by a user interface action, wherein the search user interface accepts a search string, and wherein, based on the search string, the search function searches both the mobile device and computer system for applications that match the search string, the application launcher displays the matching applications as a first selectable icon associated with a mobile device application and a second selectable icon associated with a computer system application, wherein the first and second selectable icons are associated with the search string.
2.	(Original) The method of claim 1, wherein, before searching, the application launcher user interface includes at least a first and third selectable icons associated with mobile device applications and a second and fourth selectable icons associated with computer system applications. 
3.	(Original) The method of claim 2, wherein at least one of the second two or more selectable icons are selected to execute an application associated with the selected icon.
4.	(Original) The method of claim 3, wherein the direct docking is either wired or wireless.
5.	(Original) The method of claim 4, wherein the application launcher user interface is formed in two sections, wherein the first section presents a first application 
6.	(Original) The method of claim 5, wherein the first section displays two or more Android applications.
7.	(Original) The method of claim 6, wherein the second section presents two or more personal computer productivity applications.
8.	(Original) The method of claim 7, wherein the search function accepts typed input. 
9.	(Original) The method of claim 8, wherein the search function is presented in a banner of the application launcher.
10.	(Original) The method of claim 9, wherein the search string includes two or more letters.
11.	(Original) The method of claim 10, wherein, based on the search string, the application launcher presents the third selectable icon in the first section of the application launcher and the fourth selectable icon in the second section of the application launcher.
12.	(Currently Amended) A unified system, comprising:
a mobile device comprising:
a first screen;
a first memory;

a cellular telephony module operable to provide a call function; and
a docking port;
a computer system comprising:
a second screen;
a docking port interface, wherein the docking interface and docking port of the mobile device, when connected, provide power to the mobile device and communications between the mobile device and the computer system;
a second processor; and
a second memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor causes the processor to, in response to the mobile device being directly docked with the computer system through the docking port of the mobile device and the docking interface of the computer system, form the unified system by moving an interface window displayed on the mobile device interface to the second screen of the computer system, the unified system comprising the mobile device and the computer system functioning in concert as a single system, and the interface window displayed on the second screen of the computer system display device moves back onto the first screen of the mobile device interface in response to undocking of the mobile device and the computer system;
wherein the unified system is configured to:
generate a unified desktop for the unified system to be displayed on the second screen of the computer system, wherein the unified desktop includes at least a 
while docked, receive a first user interface input in a triad control area; 
in response to the first user interface input, provide a triad control, wherein the triad control includes a first two or more user-selectable icons that provide functionality associated with either the mobile device or the computer system, wherein the triad control area provides access to the call function of the mobile device, and wherein the triad control area is displayed at an edge of the unified desktop that is separate from the first user interface and the second user interface;
receive a second user interface input on a user-selectable icon in the triad control, wherein the user-selectable icon is associated with an application launcher; and
in response to the second user interface input, provide an application launcher user interface, wherein the application launcher user interface includes a second two or more user-selectable icons that launch application associated with both of the mobile device and the computer system, wherein the second two or more user-selectable icons includes a first group of icons and a second group of icons, wherein the first group of icons is associated with the mobile device, wherein the second group of icons is associated with the computer system, and wherein the first group of icons and the second group of icons are presented in two separate sections of the application launcher user interface,
 wherein the application launcher user interface includes a search function, wherein the search function includes a search user interface that accepts input 
13.	(Original) The unified system of claim 12, wherein, before searching, the application launcher user interface includes at least a first and third selectable icon associated with mobile device applications and a second and fourth selectable icon associated with computer system applications. 
14.	(Original) The unified system of claim 12, wherein at least one of the second two or more selectable icons are selected to execute an application associated with the selected icon, and wherein the application launcher user interface is formed in two sections, wherein a first section presents applications executed on the mobile device and a second section presents applications executed on the computer system, and wherein direct docking is either wired or wireless. 
15.	(Original) The unified system of claim 12, wherein the search function accepts typed input, and wherein the search function is presented in a banner of the application launcher.
16.	(Original) The unified system of claim 15, wherein the search string includes two or more letters, and wherein, based on the search string, the application 
17.	(Canceled) 
18.	(Canceled) 
19.	(Canceled) 
20.	(Canceled)
21.	(Currently Amended) A non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to:
detect docking of a mobile device having a call function to a computer system via a docking port of the mobile device, the docking port providing power to the mobile device and communications between the mobile device and the computer system;
form, in response to detecting the docking of the mobile device and the computer system, a unified system by moving an interface window displayed on the mobile device interface to a computer system display device, the unified system comprising the mobile device and the computer system functioning in concert as a single system, and the interface window displayed on the computer system display device moves back onto the mobile device interface in response to undocking of the mobile device and the computer system;
generate a unified desktop for the unified system to be displayed on the computer system display device, wherein the unified desktop includes at least a first user interface associated with the mobile device and a second user interface associated with the computer system, and wherein the unified desktop emulates a personal computer environment;
while docked, receive a first user interface input in a triad control area, wherein the triad control includes a first two or more user-selectable icons that provide functionality associated with either the mobile device or the computer system, wherein the triad control area provides access to the call function of the mobile device, and wherein the triad control area is displayed at an edge of the unified desktop that is separate from the first user interface and the second user interface; 
in response to the first user interface input, provide a triad control;
receive a second user interface input on a user-selectable icon in the triad control, wherein the user-selectable icon is associated with an application launcher; and
in response to the second user interface input, provide an application launcher user interface, wherein the application launcher user interface includes a second two or more user-selectable icons that launch applications associated with both of the mobile device and the computer system, wherein the second two or more user-selectable icons includes a first group of icons and a second group of icons, wherein the first group of icons is associated with the mobile device, wherein the second group of icons is associated with the computer system, and wherein the first group of icons and the second group of icons are presented in two 
wherein the application launcher user interface includes a search function, wherein the search function includes a search user interface that accepts input by a user interface action, wherein the search user interface accepts a search string, and wherein, based on the search string, the search function searches both the mobile device and computer system for applications that match the search string, the application launcher displays the matching applications as a first selectable icon associated with a mobile device application and a second selectable icon associated with a computer system application, wherein the first and second selectable icons are associated with the search string.

22.	(Previously Presented) The non-transitory, computer-readable medium of claim 21, wherein, before searching, the application launcher user interface includes at least a first and third selectable icons associated with mobile device applications and a second and fourth selectable icons associated with computer system applications. 
23.	(Previously Presented) The non-transitory, computer-readable medium of claim 22, wherein at least one of the second two or more selectable icons are selected to execute an application associated with the selected icon.
24.	(Previously Presented) The non-transitory, computer-readable medium of claim 23, wherein the application launcher user interface is formed in two sections, wherein the first section presents a first application executed on the mobile device and the second section presents a second application executed on the computer system, . 

The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 12 and 21 when taken in the context of the claims as a whole, especially the concept of forming, in response to the docking of the mobile device and the computer system, a unified system by moving an interface window displayed on the mobile device interface to a computer system display device, the unified system comprising the mobile device and the computer system functioning in concert as a single system, and the interface window displayed on the computer system display device moves back onto the mobile device interface in response to undocking of the mobile device and the computer system; generating a unified desktop for the unified system to be displayed on the computer system display device, wherein the unified desktop includes at least a first user interface associated with the mobile device and a second user interface associated with the computer system, and wherein the unified desktop emulates a personal computer environment; while docked, receiving a first user interface input in a triad control area, wherein the triad control includes a first two or more user-selectable icons that provide functionality associated with either the mobile device or the computer system.
At best the prior arts of record, specifically, Treder et al. (US 2009/0094523 A1) teaches a computer implemented method for integrating a mobile phone and a 

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 12 and 21 as a whole.

Thus, claims 1, 12 and 21 are allowed over the prior arts of record. Dependent claims 2-11, 13-16, and 22-24 are also allowable due to its dependency of independent claims 1, 12 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143